PROSPECTUS May 1, 2015 VUL Protector®(for Contracts issued on or after May 1, 2015*) AN INDIVIDUAL FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE CONTRACT ISSUED BY: PRUCO LIFE INSURANCE COMPANY – PRUCO LIFE VARIABLE UNIVERSAL ACCOUNT NEWARK, NEW JERSEY 07102 TELEPHONE: (800) 944-8786 *The VUL Protector® Contract (2015) is offered on or after May 1, 2015, under form number VULNLG-2015 orICC15 VULNLG-2015, subject to state availability.A state and/or other code may follow the form number. Your Contract's form number is located in the lower left-hand corner of the first page of your Contract. This prospectus describes the VUL Protector® Contract (2015) (the “Contract”) offered by Pruco Life Insurance Company ("Pruco Life", "us", "we", or "our"), a stock life insurance company.Pruco Life is a wholly-owned subsidiary of The Prudential Insurance Company of America. Please read this Prospectus.Please read this prospectus before purchasing a VUL Protector® (2015) variable universal life insurance Contract and keep it for future reference. You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options of the Pruco Life Variable Universal Account (the “Account”).The Account offers a wide variety of Variable Investment Options from the firms listed below.The current summary prospectuses for the Variable Investment Options accompany this prospectus.These prospectuses contain important information about the Funds, including information about their investment objectives, fees, and investment advisers/subadvisers.Please read these prospectuses and keep them for reference. ·Advanced Series Trust ·JP Morgan ·American Funds® ·MFS® ·Dreyfus ·Neuberger Berman ·Fidelity® Investments ·Prudential ·Franklin Templeton® ·TOPS – The Optimized Portfolio System® ·Invesco For a complete list of the available Variable Investment Options, see The Funds. You may also choose to invest your Contract’s premiums and its earnings in the Fixed Rate Option, also referred to as “fixed investment option,” which pays a guaranteed interest rate.See The Fixed Rate Option. In compliance with U.S. law, Pruco Life delivers this prospectus to Contract Owners that currently reside outside of the United States. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Contract may be purchased through registered representatives located in banks and other financial institutions. Investment in a variable life insurance contract is subject to risk, including the possible loss of your money.An investment in VUL Protector® is not a bank deposit and is not insured by the Federal Deposit Insurance Corporation (“FDIC”) or any other governmental agency. TABLE OF CONTENTS Page SUMMARY OF CHARGES AND EXPENSES 1 SUMMARY OF THE CONTRACTAND CONTRACT BENEFITS 4 SUMMARY OF CONTRACT RISKS 6 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 10 GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THE FUNDS 11 CHARGES AND EXPENSES 19 PERSONS HAVING RIGHTS UNDER THE CONTRACT 23 OTHER GENERAL CONTRACT PROVISIONS 24 LIMITED NO-LAPSE GUARANTEE 24 RIDERS 25 REQUIREMENTS FOR ISSUANCE OF A CONTRACT 34 PREMIUMS 34 DEATH BENEFITS 39 CONTRACT VALUES 41 LAPSE AND REINSTATEMENT 44 TAXES 45 DISTRIBUTION AND COMPENSATION 47 LEGAL PROCEEDINGS 48 FINANCIAL STATEMENTS 49 ADDITIONAL INFORMATION 49 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 50 State Availability or Variations of Certain Features and Riders Appendix A Advanced Series Trust: AST Advanced Strategies Portfolio Appendix 1 AST Balanced Asset Allocation Portfolio Appendix 2 AST BlackRock Global Strategies Portfolio Appendix 3 AST BlackRock/Loomis Sayles Bond Portfolio Appendix 4 AST FI Pyramis® Quantitative Portfolio Appendix 5 AST Goldman Sachs Mid-Cap Growth Portfolio Appendix 6 AST Herndon Large-Cap Value Portfolio Appendix 7 AST International Value Portfolio Appendix 8 AST J.P. Morgan International Equity Portfolio Appendix 9 AST J.P. Morgan Strategic Opportunities Portfolio Appendix 10 AST Large-Cap Value Portfolio Appendix 11 AST Loomis Sayles Large-Cap Growth Portfolio Appendix 12 AST MFS Global Equity Portfolio Appendix 13 AST MFS Growth Portfolio Appendix 14 AST PIMCO Limited Maturity Bond Portfolio Appendix 15 AST Preservation Asset Allocation Portfolio Appendix 16 AST Prudential Growth Allocation Portfolio Appendix 17 AST RCM World Trends Portfolio Appendix 18 AST Schroders Global Tactical Portfolio Appendix 19 AST T. Rowe Price Asset Allocation Portfolio Appendix 20 AST T. Rowe Price Large-Cap Growth Portfolio Appendix 21 AST Templeton Global Bond Portfolio Appendix 22 AST Wellington Management Hedged Equity Portfolio Appendix 23 American Funds Insurance Series®: American Funds Insurance Series® Blue Chip Income and Growth FundSM Appendix 24 American Funds Insurance Series® Growth FundSM Appendix 25 American Funds Insurance Series® Growth-Income FundSM Appendix 26 American Funds Insurance Series® International FundSM Appendix 27 Dreyfus: Dreyfus Socially Responsible Growth Fund, Inc. Appendix 28 Dreyfus Investment Portfolios: Dreyfus MidCap Stock Portfolio Appendix 29 Fidelity® Variable Insurance Products: Fidelity® VIP Contrafund® Portfolio Appendix 30 Fidelity® VIP Index 500 Portfolio Appendix 31 Fidelity® VIP Mid Cap Portfolio Appendix 32 Franklin Templeton Variable Insurance Products Trust: Franklin Income VIP Fund Appendix 33 Franklin Mutual Shares VIP Fund Appendix 34 Templeton Growth VIP Fund Appendix 35 Invesco: Invesco V.I. Growth and Income Fund Appendix 36 JPMorgan Insurance Trust: JPMorgan Insurance Trust Intrepid Mid Cap Portfolio Appendix 37 MFS® Variable Insurance Trust: MFS® Total Return B ond Series Appendix 38 MFS® Utilities Series Appendix 39 MFS® Value Series Appendix 40 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio Appendix 41 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 42 PSF Diversified Bond Portfolio Appendix 43 PSF Equity Portfolio Appendix 44 PSF Flexible Managed Portfolio Appendix 45 PSF Global Portfolio Appendix 46 PSF High Yield Bond Portfolio Appendix 47 PSF Jennison Portfolio Appendix 48 PSF Jennison 20/20 Focus Portfolio Appendix 49 PSF Money Market Portfolio Appendix 50 PSF SP Prudential US Emerging Growth Appendix 51 PSF SP Small-Cap Value Portfolio Appendix 52 PSF Stock Index Portfolio Appendix 53 PSF Value Portfolio Appendix 54 TOPS - The Optimized Portfolio System®: TOPS® Aggressive Growth ETF Portfolio Appendix 55 TOPS® Balanced ETF Portfolio Appendix 56 TOPS® Conservative ETF Portfolio Appendix 57 TOPS® Growth ETF Portfolio Appendix 58 TOPS® Managed Risk Balanced ETF Portfolio Appendix 59 TOPS® Managed Risk Growth ETF Portfolio Appendix 60 TOPS® Managed Risk Moderate Growth ETF Portfolio Appendix 61 TOPS® Moderate Growth ETF Portfolio Appendix 62 SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS, which is located at the end of this prospectus. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Contract.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see CHARGES AND EXPENSES. The first table describes maximum fees and expenses that we deduct from each premium payment, and maximum fees we charge for transactions and riders. Table 1:Transaction and Optional Rider Fees Charge When Charge is Deducted Amount Deducted Sales Charge on Premiums (Load) Deducted from premium payments. 6% Premium Based Administrative Charge Deducted from premium payments. 7.5% Surrender Charge per $1,000 of Basic Insurance Amount(1) (Minimum and Maximum) Initial surrender charge for a representative Contract Owner: male, age 35, Preferred Best underwriting class, no riders or extras. Upon lapse, surrender, or decrease in Basic Insurance Amount. From $5.31 to $54.56 Transfer fee Each transfer exceeding 12 in any Contract Year. Withdrawal fee (Based on the withdrawal amount) Upon withdrawal. The lesser of $25 and 2% Insurance Amount Change fee Upon change in Basic Insurance Amount. BenefitAccess Rider fee One time charge if the Terminal Illness Option of the rider is exercised Enhanced Cash Value Rider fee (per $1,000 of Basic Insurance Amount) One time charge applied on first month of processing. Living Needs Benefit Rider fee When benefit is paid. Overloan Protection Rider fee (Percentage of the ContractFund amount) One time charge upon exercising the rider benefit. 3.5% The surrender charge amount per $1,000 varies based on Contract duration as well as on the individual characteristics of the insured, including issue age, sex, and underwriting classification.The maximum surrender charge amount per $1,000 applies in the first Contract Year to a male, age 65, with a nonsmoker substandard class C and higher underwriting classification.The charge decreases to zero by the end of the 14th year.See CHARGES AND EXPENSES. 1 The second table describes the maximum Contract fees and expenses that you will pay periodically during the time you own the Contract, not including the Funds’ fees and expenses. Table 2: Periodic Contract and Optional Rider Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Cost of Insurance (“COI”) for the Basic Insurance Amount. Minimum and Maximum Charges per $1,000 of the net amount at risk. Initial COI for a representative Contract Owner, male, age 35, Preferred Best underwriting classwith no ratings.(Charge per $1,000 of the net amount at risk.) Monthly From $.02 to $83.34(1)(2) Mortality and Expense Risk fee (Calculated as a percentage of assets in Variable Investment Options.) Daily 0.45%(3) Additional Mortality fees for risk associated with certain health conditions, occupations, avocations, or aviation risks. Monthly From $0.10 to $2.08(4) Net interest on loans(5) Annually 1% for standard loans. 0.05% for preferred loans. Administrative fee for Basic Insurance Amount Minimum and Maximum Charges (A charge per $1,000 of Basic Insurance Amount plus a flat fee.) Initial fee for Basic Insurance Amount for a representative Contract Owner, male, age 35, Preferred Best underwriting class. (A charge per $1,000 of Basic Insurance Amount plus a flat fee.) Monthly $0.07 to $8.21 plus $9(6) $0.14 plus $9 Accidental Death Benefit Rider(7) Minimum and Maximum Charges per $1,000 of the coverage amount. Accidental Death Benefit Rider fee for a representative Contract Owner, male, age 35, Preferred Best underwriting class. (Charge per $1,000 of the coverage amount.) Monthly From $0.04 to $0.28(6) 2 BenefitAccess Rider Minimum and Maximum Charges per $1,000 of the net amount at risk. Initial BAR COI for a representative Contract Owner, male, age 35, Preferred Best underwriting class, $250,000 Basic Insurance Amount.(Charge per $1,000 of the net amount at risk.) Monthly From $0.002 to $10.17(1) Children Level Term Rider(7) (Charge per $1,000 of the coverage amount.) Monthly Enhanced Disability Benefit Rider(7) Minimum and Maximum Charges (Calculated as a percentage of the total of the monthly deductions.) Disability Benefit Rider fee for a representative Contract Owner, male, age 35, Preferred Best underwriting class. (Calculated as a percentage of the total of the monthly deductions.) Monthly From 7.08% to 12.17%(6) 7.52% The charge varies based on the individual characteristics of the insured, including such characteristics as age, sex, and underwriting classification, as well as Basic Insurance Amount, and Contract duration.The charge shown in the table may not be representative of the charge that a particular Contract Owner will pay.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. For example, the highest COI rate is for an insured who is a male/female age 120. You may obtain more information about the particular COI charges that apply to you by contacting your Pruco Life representative. The daily charge is based on the effective annual rate shown. The amount and duration of the charge will vary based on individual circumstances including issue age, type of risk, and the frequency of exposure to the risk, and is charged per $1,000 of Basic Insurance Amount. The charge shown in the table may not be representative of the charge that a particular Contract Owner will pay.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. The net interest on loans reflects the net difference between a standard loan with an effective annual interest rate of 2% and an effective annual interest credit equal to 1%.Preferred loans are charged a lower effective annual interest rate.See Loans. This charge varies based on the individual characteristics of the insured, including such characteristics as age, sex, and underwriting classification.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. Duration of the charge is limited.See CHARGES AND EXPENSES. Fund Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own the Contract.More detail concerning each Fund's fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (Expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.35% 1.23% 3 SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Contract VUL Protector® (2015) is a form of variable universal life insurance.A variable universal life insurance contract is a flexible form of life insurance.It has a Death Benefit and a Contract Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your net premiums.You may invest net premiums in one or more of the available Variable Investment Options or in the Fixed Rate Option.Although the value of your Contract Fund may increase if there is favorable investment performance in the Variable Investment Options you select, investment returns in the Variable Investment Options are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Contract Fund will decrease.The risk will be different, depending upon which investment options you choose.You bear the risk of any decrease.If you select the Fixed Rate Option, we credit your account with a declared rate of interest, but you assume the risk that the rate may change, although it will never be lower than an effective annual rate of 1%.Transfers from the Fixed Rate Option may be restricted.The Contract is designed to be flexible to meet your specific life insurance needs.Within certain limits, the Contract will provide you with flexibility in determining the amount and timing of your premium payments.Some Contract forms, features and/or riders described in this prospectus may be subject to state variations or may not be available in all states.See Appendix A, which is part of your prospectus, for state availability and a description of all material variations to riders and features that differ from the description contained in the prospectus.Some Contract forms, features, and/or Variable Investment Options described in this prospectus may not be available through all brokers.The Contract form number for this Contract is VULNLG-2015 or ICC15 VULNLG-2015. A state and/or other code may follow the form number.Your Contract's form number is located in the lower left hand corner of the first page of your Contract. Types of Death Benefit Available Under the Contract There are two types of Death Benefit available.You may choose a Contract with a Type A (fixed) Death Benefit under which the Death Benefit generally remains at the Basic Insurance Amount you initially chose.However, the Contract Fund (described below) may grow to a point where the Death Benefit may increase and vary with investment experience.If you choose a Contract with a Type B (variable) Death Benefit, your Death Benefit will vary with investment experience.As long as the Contract is in-force, the Death Benefit will never be less than the Basic Insurance Amount shown in your Contract. Either type of Death Benefit, described above, may be increased to ensure that the Contract will satisfy the Internal Revenue Code's definition of life insurance. You may change your Contract’s Death Benefit type after issue.See Types of Death Benefit and Changing the Type of Death Benefit. Limited No-Lapse Guarantee Information Your Contract is issued with a limited guarantee against lapse.The guarantee is effective the first five years of the Contract and provides that the Contract will not lapse, regardless of investment results, as long as the amount of premiums paid and interest from the date(s) received, less withdrawals and interest from the date(s) taken, equals or exceeds the scheduled Limited No-Lapse Guarantee value on each Monthly Date and there is no excess Contract Debt.These are values used solely to determine if a Limited No-Lapse Guarantee is in effect and vary by Basic Insurance Amount, Death Benefit type, issue age, sex, underwriting class, optional benefits and any additional or substandard mortality risk.See LIMITED NO-LAPSE GUARANTEE. Rider to Provide Lapse Protection Information Your Contract is issued with a Rider to Provide Lapse Protection.Beginning in the sixth contract year, this rider provides a guarantee that the Contract will not lapse, regardless of investment results, as long as the No-Lapse Guarantee Value is greater than zero and there is no excess Contract Debt.See Rider to Provide Lapse Protection. It’s important to note that your No-Lapse Guarantee Value is calculated only to determine if your Contract is protected from lapse and does not represent any amounts actually payable as benefits under the Contract and does not change your actual Contract values.In addition, any no-lapse charges used to calculate your No-Lapse Guarantee Value are used only to determine whether your Contract is in default and do not affect your actual Contract values. 4 The Contract Fund Your Contract Fund value changes daily, reflecting: (1) increases or decreases in the value of the Variable Investment Options; (2) interest credited on any amounts allocated to the Fixed Rate Option; (3) interest credited on any loan; and (4) the daily asset charge for mortality and expense risks assessed against the Variable Investment Options.The Contract Fund value also changes to reflect the receipt of premium payments, charges deducted from premium payments, the monthly deductions described under CHARGES AND EXPENSES, any withdrawals or accelerated benefits, and any added persistency credit.See Withdrawals, RIDERS, and Persistency Credit. Premium Payments You choose the timing and the amount of premium payments, with the exception of the minimum initial premium.All subsequent premium payments are subject to a minimum of $25 per payment. If you pay more premium than permitted under section 7702A of the Internal Revenue Code, your Contract would be classified as a Modified Endowment Contract, which would affect the federal income tax treatment of loans and withdrawals.For more information, see Tax Treatment of Contract Benefits - Modified Endowment Contracts. Allocation of Premium Payments When you apply for the Contract, you tell us how to allocate your premiums. You may change the way in which subsequent premiums are allocated by giving written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephoning a Service Office, provided you are enrolled to use the Telephone Transfer System.See The Pruco Life Variable Universal Account and the Allocation of Premiums sections. On the later of the Contract Date and the end of the Valuation Period in which the initial premium is received, we deduct the charge for sales expenses and the premium based administrative charge from the initial premium.During the 10 day period following your receipt of the Contract, the remainder of the initial premium and any other net premium will be allocated to the Money Market investment option as of the end of the Valuation Period in which it is received in Good Order at the Payment Office.After the tenth day, these funds, adjusted for any investment results, will be transferred out of the Money Market investment option and allocated among the Variable Investment Options and/or the Fixed Rate Option according to your current premium allocation. The charge for sales expenses and the premium based administrative charge will also apply to all subsequent premium payments.The remainder of each subsequent premium payment will be invested as of the end of the Valuation Period in which it is received in Good Order at the Payment Office, in accordance with the applicable allocation instructions. When you submit a claim under the Chronic Illness Option of the BenefitAccess Rider, you must authorize a transfer of all Contract value from the Variable Investment Options to the Fixed Rate Option.While your claim is reviewed and while you are receiving Benefit Payments, Contract value must remain in the Fixed Rate Option, and you must allocate future payments to the Fixed Rate Option.See BenefitAccess Rider. Investment Choices You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options. You may also invest in the Fixed Rate Option.See The Funds and The Fixed Rate Option.You may transfer money among your investment choices, subject to restrictions.See Transfers/Restrictions on Transfers. We may add or remove Variable Investment Options in the future. Decreasing Basic Insurance Amount Subject to certain limitations, you have the option of decreasing the Basic Insurance Amount of your Contract after the issue of the Contract.See Decreases in Basic Insurance Amount.A decrease in Basic Insurance Amount may result in a surrender charge. See Surrender Charges. We may decline a decrease in the Basic Insurance Amount if we determine it would cause the Contract to fail to qualify as "life insurance" for purposes of Section 7702 of the Internal Revenue Code.In addition, if the Basic Insurance Amount is decreased, there is a possibility that the Contract will be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits.We may decline a decrease in the Basic Insurance Amount if the Contract Fund value is less than any applicable partial surrender charges. 5 No administrative processing charge is currently being made in connection with a decrease in Basic Insurance Amount.However, we reserve the right to charge such a fee in an amount of up to $25.See CHARGES AND EXPENSES. A decrease in the Basic Insurance Amount is not allowed while receiving Benefit Payments under the BenefitAccess Rider.See BenefitAccess Rider. Access to Contract Values A Contract may be surrendered for its Cash Surrender Value (the Contract Fund minus any Contract Debt and minus any applicable surrender charge) while the insured is living.To surrender a Contract, we may require you to deliver or mail the Contract with a written request in a form that meets our needs, to a Service Office.The Cash Surrender Value of a Contract will be determined as of the end of the Valuation Period in which such a request is received in Good Order in a Service Office.Surrender of a Contract may have tax consequences. See Surrender of a Contract and Tax Treatment of Contract Benefits. If you surrender the Contract while it is in-force, you may be eligible to receive an Additional Amount upon full surrender of the Contract for its surrender value.See Surrender of a Contract. Under certain circumstances, you may withdraw a part of the Contract's Cash Surrender Value without surrendering the Contract.The amount withdrawn must be at least $500.We may charge an administrative processing fee for each withdrawal which is the lesser of: (a) $25 and; (b) 2% of the withdrawal amount.Currently we do not charge a fee for withdrawals.Withdrawal of the Cash Surrender Value may have tax consequences.See Withdrawals and Tax Treatment of Contract Benefits. Contract Loans You may borrow money from us using your Contract as security for the loan, provided the Contract is not in default.The maximum loan amount is equal to the sum of (1) 99% of the portion of the cash value attributable to the Variable Investment Options and (2) the balance of the cash value, provided the Contract is not in default.The cash value is equal to the Contract Fund less any surrender charge.A Contract in default has no loan value.There is no minimum loan amount.See Loans. Persistency Credit Information If your Contract is not in default, on each Monthly Date on or following the 9th Contract Anniversary, we may credit your Contract Fund with an additional amount for keeping your Contract in-force.See the Persistency Credit section. Canceling the Contract (“Free-Look”) Generally, you may return the Contract for a refund within 10 days after you receive it (or within any longer period of time required by state law).You will receive the greater of (1) the Contract Fund (which includes any investment results) plus the amount of any charges that have been deducted or (2) all premium payments made (including premium payments made more than 10 days after you receive the Contract, but within any longer free-look period of time required by state law), less any applicable federal and state income tax withholding.A Contract returned according to this provision shall be deemed void from the beginning. SUMMARY OF CONTRACT RISKS Contract Values Are Not Guaranteed Your benefits (including life insurance) are not guaranteed, and may be entirely dependent on the investment performance of the Variable Investment Options you select.The value of your Contract Fund rises and falls with the performance of the investment options you choose and the charges that we deduct.Poor investment performance or loans could cause your Contract to lapse and you could lose your insurance coverage.However, your Death Benefit may be protected under the Limited No-Lapse Guarantee, the Rider to Provide Lapse Protection, or the Overloan Protection Rider. The Variable Investment Options you choose may not perform to your expectations.Investing in the Contract involves risks including the possible loss of your entire investment.Only the Fixed Rate Option provides a guaranteed rate of return.For more detail, please see Risks Associated with the Variable Investment Options and The Fixed Rate Option. 6 Limitation of Benefits on Certain Riders for Claims Due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type rider or make payments for any disability type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges In several instances we will use the terms “maximum charge” and “current charge.”The “maximum charge,” in each instance, is the highest charge that we may make under the Contract.The “current charge,” in each instance, is the amount that we now charge, which may be lower than the maximum charge.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Contract Lapse Each month we determine the value of your Contract Fund.The Contract is in default if the Contract Fund, less any applicable surrender charges and less any Contract Debt, is zero or less, unless it remains in-force under the Limited No-Lapse Guarantee, Rider to Provide Lapse Protection, or BenefitAccess Rider.See below and BenefitAccess Rider.Your Contract will also be in default if at any time the Contract Debt equals or exceeds the Contract Fund less any applicable surrender charges unless it remains in-force under the Overloan Protection Rider.See Loans and Overloan Protection Rider. Should any event occur that would cause your Contract to enter default, we will notify you of the required payment to prevent your Contract from terminating (lapsing).A 61-day grace period will begin from the date the notice of default is mailed.Your payment must be received or postmarked within the 61-day grace period or the Contract will end and have no value.To prevent your Contract from lapsing, your payment must be in Good Order when received at the Payment Office.See LAPSE AND REINSTATEMENT.If you have an outstanding loan when your Contract lapses, you may have taxable income as a result.See Tax Treatment of Contract Benefits - Pre-Death Distributions. Your policy may be protected against default and will remain in-force if it qualifies under the Limited No-Lapse Guarantee or the Rider to Provide Lapse Protection, as summarized below.Neither the Limited No-Lapse Guarantee nor the rider to Provide Lapse Protection will protect a Contract with excess Contract Debt. Each month during the first five Contract Years, we determine the amount of accumulated premium you have paid and add interest from the date of receipt.We then determine the amount of withdrawals made and add interest from the date taken.The net withdrawal amount is subtracted from the net accumulated premium paid and compared with the Limited No-Lapse Guarantee Value for that Monthly Date.If the actual value meets or exceeds the Limited No-Lapse Guarantee Value, your Contract is protected against default that month.The Limited No-Lapse Guarantee Value is a benchmark value that is used only to determine whether your Contract is in-force or would otherwise lapse, on a monthly basis, and is not payable under the Contract. Each month, beginning in the sixth Contract year and thereafter, we determine the value of your Contract Fund and your No-Lapse Guarantee Value under the Rider to Provide Lapse Protection.If the No-Lapse Guarantee Value is greater than zero, your Contract is protected against default that month.The No-Lapse Guarantee Value is a benchmark value that is used only to determine whether your Contract is in-force or in or would otherwise lapse, on a monthly basis, and is not payable under the Contract.It is equal to the No-Lapse Contract Fund, less any Contract Debt. See Limited No-Lapse Guarantee and Rider to Provide Lapse Protection. If your Contract lapses and you reinstate it, the Rider to Provide Lapse Protection may be reinstated. Risks of Using the Contract as a Short Term Savings Vehicle The Contract is designed to provide benefits on a long-term basis. Consequently, you should not use the Contract as a short-term investment or savings vehicle.Because of the long-term nature of the Contract, you should consider whether purchasing the Contract is consistent with the purpose for which it is being considered. Because the Contract provides for an accumulation of a Contract Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Contract for such purposes may involve certain risks. 7 For example, a life insurance contract could play an important role in helping you to meet the future costs of a child’s education.The Contract’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the Variable Investment Options you choose perform poorly, if you do not pay sufficient premiums, or if you access the values in your Contract through withdrawals or Contract loans, your Contract may lapse or you may not accumulate the value you need. Withdrawals may also affect whether a Contract is kept in-force under the Limited No-Lapse Guarantee and Rider to Provide Lapse Protection, since withdrawals decrease your Accumulated Net Payments and the Contract Fund.See Limited No-Lapse Guarantee and Rider to Provide Lapse Protection. Risks of Taking Withdrawals If your Contract meets certain requirements, you may make withdrawals from your Contract’s Cash Surrender Value while the Contract is in-force.The amount withdrawn must be at least $500.The withdrawal amount is limited by the requirement that the Cash Surrender Value after withdrawal may not be less than or equal to zero after deducting any charges associated with the withdrawal and an amount that we estimate will be sufficient to cover the Contract Fund deductions for two Monthly Dates following the date of withdrawal.We may charge an administrative processing fee for each withdrawal which is the lesser of: (a) $25 and; (b) 2% of the withdrawal amount.Currently we do not charge a fee for withdrawals.Withdrawal of the Cash Surrender Value may have tax consequences.See Tax Treatment of Contract Benefits. Whenever a withdrawal is made, the Death Benefit will immediately be reduced by at least the amount of the withdrawal.Withdrawals under a Contract with a Type B (variable) Death Benefit will not change the Basic Insurance Amount.However, under a Contract with a Type A (fixed) Death Benefit, the withdrawal may require a reduction in the Basic Insurance Amount.A surrender charge may be deducted when any withdrawal causes a reduction in the Basic Insurance Amount.See CHARGES AND EXPENSES.No withdrawal will be permitted under a Contract with a Type A (fixed) Death Benefit if it would result in a Basic Insurance Amount of less than the minimum Basic Insurance Amount.See REQUIREMENTS FOR ISSUANCE OF A CONTRACT. It is important to note, however, that if the Basic Insurance Amount is decreased, there is a possibility that the Contract might be classified as a Modified Endowment Contract.Accessing the values in your Contract through withdrawals may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.Before making any withdrawal that causes a decrease in Basic Insurance Amount, you should consult with your tax adviser and your Pruco Life representative.See Withdrawals and Tax Treatment of Contract Benefits. Withdrawals are not allowed while receiving Benefit Payments under the BenefitAccess Rider.See BenefitAccess Rider. Limitations on Transfers You may, up to 12 times each Contract Year, transfer amounts among the Variable Investment Options or to the Fixed Rate Option.Additional transfers may be made only with our consent.Currently, we allow you to make additional transfers.We may charge up to $25 for each transfer made exceeding 12 in any Contract Year.Currently, we do not charge a fee for transfers. For the first 20 transfers in a calendar year, you may transfer amounts by proper written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephone, provided you are enrolled to use the Telephone Transfer System.We use reasonable procedures to confirm that instructions given by telephone are genuine.However, we are not liable for following telephone instructions that we reasonably believe to be genuine.In addition, we cannot guarantee that you will be able to get through to complete a telephone transfer during peak periods such as periods of drastic economic or market change. After you have submitted 20 transfers in a calendar year, we will accept subsequent transfer requests only if they are in a form that meets our needs, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a calendar year, a subsequent transfer request by telephone, fax, or electronic means will be rejected, even in the event that it is inadvertently processed. In addition, you may use our dollar cost averaging feature or our automatic rebalancing feature.Currently, transfers effected systematically under either a dollar cost averaging or an automatic rebalancing program described in this prospectus do not count towards the limit of 12 transfers per Contract Year or the limit of 20 transfers per calendar year.In the future, we may count such transfers towards the limit.See Transfers/Restrictions on Transfers, Dollar Cost Averaging, and Auto-Rebalancing. Multiple transfers received during the same day, but prior to the end of the Valuation Period for that day, will be counted as a single transfer. 8 Generally, only one transfer from the Fixed Rate Option is permitted during each Contract Year.The maximum amount per Contract you may transfer out of the Fixed Rate Option each year is the greater of:(a) 25% of the amount in the Fixed Rate Option; and (b) $2,000. When you submit a claim under the Chronic Illness Option of the BenefitAccess Rider, you must authorize a transfer of all Contract value from the Variable Investment Options to the Fixed Rate Option.While your claim is reviewed and while you are receiving Benefit Payments, Contract value must remain in the Fixed Rate Option, and you must allocate future payments to the Fixed Rate Option.See BenefitAccess Rider. Your Contract may include Funds that are not currently accepting additional investments.See the section titled The Pruco Life Variable Universal Account. We may modify your right to make transfers by restricting the number, timing and/or amount of transfers we find to be disruptive to the investment option or to the disadvantage of other Contract Owners.We also reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Contract Owner.We will immediately notify you at the time of a transfer request if we exercise this right. Transfer restrictions will be applied uniformly and will not be waived.See Transfers/Restrictions on Transfers. Charges on Surrender of the Contract You may surrender your Contract at any time for its Cash Surrender Value while the insured is living.We deduct a surrender charge from the surrender proceeds.In addition, the surrender of your Contract may have tax consequences.See Tax Treatment of Contract Benefits. We will assess a surrender charge if, during the first 14 Contract Years, the Contract lapses, is surrendered, or the Basic Insurance Amount is decreased (including as a result of a withdrawal or a Death Benefit type change).The surrender charge varies and is described in Surrender Charges.While the amount of the surrender charge decreases over time, it may be a substantial portion or even equal to your Contract Fund. Risks of Taking a Contract Loan Accessing the values in your Contract through Contract loans may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.Taking a Contract loan will prevent the Limited No-Lapse Guarantee or the Rider to Provide Lapse Protection from protecting your Contract from lapsing. Your Contract will be in default if, at any time, the Contract Debt equals or exceeds the Contract Fund, less any applicable surrender charges.If the Contract lapses or is surrendered, the amount of unpaid Contract Debt will be treated as a distribution and will be immediately taxable to the extent of the gain in the Contract.In addition, if your Contract is a Modified Endowment Contract for tax purposes, taking a Contract loan may have tax consequences.See Tax Treatment of Contract Benefits. Loan Repayments are required when exercising the BenefitAccess Rider.See BenefitAccess Rider. Potential Tax Consequences Your Contract is structured to meet the definition of life insurance under Section 7702 of the Internal Revenue Code.At issue, the Contract Owner chooses one of the following definitions of life insurance tests:(1) Cash Value Accumulation Test or (2) Guideline Premium Test.Under the Cash Value Accumulation Test, there is a minimum Death Benefit to Contract Fund value ratio.Under the Guideline Premium Test, there is a limit to the amount of premiums that can be paid into the Contract, as well as a minimum Death Benefit to Contract Fund value ratio.Consequently, we reserve the right to refuse to accept a premium payment that would, in our opinion, cause this Contract to fail to qualify as life insurance.We also have the right to refuse to accept any payment that increases the Death Benefit by more than it increases the Contract Fund.Although we believe that the Contract should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question.Accordingly, we reserve the right to make changes which will be applied uniformly to all Contract Owners after advance written notice that we deem necessary to insure that the Contract will qualify as life insurance.We require the Guideline Premium Test as the definition of life insurance if you choose to have the Overloan Protection Rider.See Overloan Protection Rider. Current federal tax law generally excludes all Death Benefits from the gross income of the beneficiary of a life insurance contract.However, your Death Benefit could be subject to estate tax.In addition, you generally are not subject to taxation on any increase in the Contract value until it is withdrawn.Generally, you are taxed on surrender proceeds and the proceeds of any partial withdrawals only if those amounts, when added to all previous distributions, exceed the total premiums paid.Amounts received upon surrender or withdrawal (including any outstanding Contract loans) in excess of premiums paid are treated as ordinary income. 9 Special rules govern the tax treatment of life insurance policies that meet the federal definition of a Modified Endowment Contract.The Contract could be classified as a Modified Endowment Contract if premiums in amounts that are too large are paid or a decrease in the Basic Insurance Amount is made (or a rider removed).We will notify you if a premium or a reduction in Basic Insurance Amount would cause the Contract to become a Modified Endowment Contract, and advise you of your options. Under current tax law, Death Benefit payments under Modified Endowment Contracts, like Death Benefit payments under other life insurance contracts, generally are excluded from the gross income of the beneficiary.However, amounts you receive under the Contract before the insured's death, including loans and withdrawals, are included in income to the extent that the Contract Fund before surrender charges exceeds the premiums paid for the Contract increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income.An assignment of a Modified Endowment Contract is taxable in the same way.These rules also apply to pre-death distributions, including loans and assignments, made during the two-year period before the time that the Contract became a Modified Endowment Contract. All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Contract for purposes of applying these rules.See Tax Treatment of Contract Benefits. Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity.It is presently unclear how the penalty tax provisions apply to Contracts owned by businesses. Replacement of the Contract The replacement of life insurance is generally not in your best interest.In most cases, if you require additional life insurance coverage, the benefits of your existing contract can be protected by increasing the insurance amount of your existing contract, if permitted, or by purchasing an additional contract.If you are considering replacing a contract, you should compare the benefits and costs of supplementing your existing contract with the benefits and costs of purchasing a new contract and you should consult with a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options. You may also invest in the Fixed Rate Option.The Fixed Rate Option is the only investment option that offers a guaranteed rate of return.See The Funds and The Fixed Rate Option. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940. Each Variable Investment Option, which invests in an underlying Fund, has its own investment objective and associated risks, which are described in the accompanying Fund prospectuses.The income, gains, and losses of one Variable Investment Option have no effect on the investment performance of any other Variable Investment Option. We do not promise that the Variable Investment Options will meet their investment objectives.Amounts you allocate to the Variable Investment Options may grow in value, decline in value or grow less than you expect, depending on the investment performance of the Variable Investment Options you choose.You bear the investment risk that the Variable Investment Options may not meet their investment objectives.It is possible to lose your entire investment in the Variable Investment Options.Although the Series Fund Money Market Portfolio is designed to be a stable investment option, it is possible to lose money in that Portfolio.For example, when prevailing short-term interest rates are very low, the yield on the Money Market Portfolio may be so low that, when Separate Account and Contract charges are deducted, you experience a negative return.See The Funds. This Contract offers Variable Investment Options that invest in Funds offered through the Advanced Series Trust (“AST”).These Variable Investment Options have the prefix AST.The AST Variable Investment Options are also available in variable annuity contracts we offer.Some of these variable annuity contracts offer optional living benefits that utilize a predetermined mathematical formula (the “formula”) to manage the guarantees offered in connection with those optional benefits.The formula monitors each contract owner’s account value daily and, if necessary, will systematically transfer amounts among investment options.The formula transfers funds between the Variable Investment Options for those variable annuity contracts and an AST bond portfolio sub-account (those AST bond portfolios are not available in connection with the life contracts offered through this prospectus). You should be aware that the operation of the formula in those variable annuity contracts may result in large-scale asset flows into and out of the underlying Funds that are available with your Contract. These asset flows could adversely impact the underlying Funds, including their risk profile, expenses and performance. Because transfers between the Variable Investment Options and the AST bond sub-account can be frequent and the amount transferred can vary from day to day, any of the underlying Funds could experience the following effects, among others: 10 (a) a Fund’s investment performance could be adversely affected by requiring a subadvisor to purchase and sell securities at inopportune times or by otherwise limiting the subadvisor’s ability to fully implement the Fund’s investment strategy; (b) the subadvisor may be required to hold a larger portion of assets in highly liquid securities than it otherwise would hold, which could adversely affect performance if the highly liquid securities underperform other securities (e.g., equities) that otherwise would have been held; and (c) a Fund may experience higher turnover than it would have experienced without the formula, which could result in higher operating expense ratios and higher transaction costs for the Fund compared to other similar funds. The efficient operation of the asset flows among Funds triggered by the formula depends on active and liquid markets. If market liquidity is strained, the asset flows may not operate as intended. For example, it is possible that illiquid markets or other market stress could cause delays in the transfer of cash from one fund to another fund, which in turn could adversely impact performance. Before you allocate to the Variable Investment Options with the AST Portfolios listed below, you should consider the potential effects on the Funds that are the result of the operation of the formula in the variable annuity contracts that are unrelated to your Contract.Please work with your financial professional to determine which Variable Investment Options are appropriate for your needs. Learn More about the Variable Investment Options Before allocating amounts to the Variable Investment Options, you should read the current Fund prospectuses for detailed information concerning their investment objectives, strategies, and investment risks. GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THE FUNDS Pruco Life Insurance Company Pruco Life Insurance Company ("Pruco Life", “us”, “we”, or “our”) is a stock life insurance company, organized on December 23, 1971 under the laws of the state of Arizona.It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all states except New York.Our principal Executive Office is located at 213 Washington Street, Newark, New Jersey 07102. The Pruco Life Variable Universal Account We have established a Separate Account, the Pruco Life Variable Universal Account (the "Account" or the "Registrant") to hold the assets that are associated with the Contracts.The Account was established on April 17, 1989 under Arizona law and is registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940 as a unit investment trust, which is a type of investment company.The Account meets the definition of a "Separate Account" under the federal securities laws.The Account holds assets that are segregated from all of our other assets.Thus, such assets that are held in support of client accounts are not chargeable with liabilities arising out of any other business Pruco Life conducts. We are the legal owner of the assets in the Account.We will maintain assets in the Account with a total market value at least equal to the reserve and other liabilities relating to the variable benefits attributable to the Contracts.In addition to these assets, the Account's assets may include funds contributed by us to commence operation of the Account and may include accumulations of the charges we make against the Account.From time to time we will transfer capital contributions and earned fees and charges to its general account.We will consider any possible adverse impact the transfer might have on the Account before making any such transfer. 11 Income, gains and losses credited to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of our other assets. The assets of the Account that are held in support of client accounts may not be charged with liabilities that arise from any other business we conduct. We are obligated to pay all amounts promised to Contract Owners under the Contract.The obligations to Contract Owners and beneficiaries arising under the Contracts are our general corporate obligations.Guarantees and benefits within the Contract are subject to our claims paying ability. You may invest in one or a combination of the available Variable Investment Options.When you choose a Variable Investment Option, we purchase shares of a Fund or a separate investment series of a Fund which are held as an investment for that option.We hold these shares in the Account.We may remove or add additional Variable Investment Options in the future. The Funds This Contract offers Funds managed by AST Investment Services, Inc. and Prudential Investments LLC, both of which are affiliated companies of Pruco Life (“Affiliated Funds”), and Funds managed by companies not affiliated with Pruco Life ("Unaffiliated Funds").Pruco Life and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds.We consider the amount of these fees and payments when determining which funds to offer through the Contract. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds.Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds.As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that conduct day to day management.We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies.We consider those subadviser factors in determining which Funds to offer under the Contract.Also, in some cases, we offer Funds based on the recommendations made by selling broker-dealer firms.These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Account Value to the sub-accounts that invest in these Portfolios.See Service Fees Payable to Pruco Life following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. In addition, we may consider the potential risk to us of offering a fund in light of the benefits provided by the Contract. Each Fund is detailed in a separate prospectus that is provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the Variable Investment Options.The Variable Investment Options that you select are your choice – we do not provide investment advice, nor do we recommend any particular Variable Investment Option.There is no assurance that the investment objectives of the Variable Investment Options will be met.Please refer to the list below to see which Variable Investment Options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the Variable Investment Options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Managers Prudential Investments LLC serves as the investment manager for the Prudential Series Fund (PSF) and certain Funds of the Advanced Series Trust (AST).Prudential Investments LLC and AST Investment Services, Inc. serve as co-investment managers of the other Funds of AST. The investment management agreements for PSF and AST provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Fund with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Fund. The Investment Managers must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the Funds in which the Account invests, their investment objectives, and each Fund’s investment subadvisers.For Funds with multiple subadvisers, each subadviser manages a portion of the assets for that Fund.Your Contract may include Funds that are not currently accepting additional investments.See The Pruco Life Variable Universal Account. 12 Variable Investment Option Investment Objective Summary Subadviser Affiliated Funds ADVANCED SERIES TRUST AST Advanced Strategies Portfolio Seeks a high level of absolute return by using traditional and non-traditional investment strategies and by investing in domestic and foreign equity and fixed income securities, derivative instruments and other investment companies. Brown Advisory LLC; Loomis, Sayles & Company, L.P.; LSV Asset Management; Prudential Investment Management, Inc.; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair & Company, LLC AST Balanced Asset Allocation Portfolio Seeks to obtain the highest potential total return consistent with its specified level of risk tolerance. Prudential Investments LLC; Quantitative Management Associates, LLC AST BlackRock Global Strategies Portfolio Seeks ahigh total return consistent with a moderate level of risk. BlackRock Financial Management, Inc.; BlackRock International Limited AST BlackRock/Loomis Sayles Bond Portfolio (formerly AST PIMCO Total Return Bond Portfolio) Seeks to maximize total return, consistent with preservation of capital and prudent investment management. BlackRock Financial Management, Inc.; BlackRock International Limited; BlackRock (Singapore) Limited; Loomis, Sayles & Company, L.P. AST FI Pyramis® Quantitative Portfolio Seeks long-term capital growth balanced by current income. Pyramis Global Advisors, LLC, a Fidelity Investments Company Pyramis is a registered service mark of FMR LLC.Used with permission. AST Goldman Sachs Mid-Cap Growth Portfolio Seeks long-term growth of capital. Goldman Sachs Asset Management, L.P. AST Herndon Large-Cap Value Portfolio Seeks maximum growth of capital by investing primarily in the value stocks of larger companies. Herndon Capital Management, LLC AST International Value Portfolio Seeks long-term capital appreciation. Lazard Asset Management LLC; LSV Asset Management AST J.P. Morgan International Equity Portfolio Seeks capital growth. J.P. Morgan Investment Management, Inc. AST J.P. Morgan Strategic Opportunities Portfolio Seeks to maximize return compared to the benchmark through security selection and tactical asset allocation. J.P. Morgan Investment Management, Inc. AST Large-Cap Value Portfolio Seeks current income and long-term growth of income, as well as capital appreciation. Hotchkis and Wiley Capital Management, LLC AST Loomis Sayles Large-Cap Growth Portfolio Seeks capital growth. Loomis, Sayles & Company, L.P. AST MFS Global Equity Portfolio Seeks capital growth. Massachusetts Financial Services Company AST MFS Growth Portfolio Seeks long-term growth of capital and future, rather than current, income. Massachusetts Financial Services Company 13 AST PIMCO Limited Maturity Bond Portfolio Seeks to maximize total return consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC (PIMCO) AST Preservation Asset Allocation Portfolio Seeks to obtain the highest potential total return consistent with its specified level of risk tolerance. Prudential Investments LLC; Quantitative Management Associates, LLC AST Prudential Growth Allocation Portfolio Seeks total return. Prudential Investment Management, Inc.; Quantitative Management Associates LLC AST RCM World Trends Portfolio Seeks highest potential total return consistent with its specified level of risk tolerance. Allianz Global Investors U.S. LLC AST Schroders Global Tactical Portfolio Seeks to outperform its blended performance benchmark. Schroder Investment Management North America Inc.; Schroder Investment Management North America Ltd. AST T. Rowe Price Asset Allocation Portfolio Seeks a high level of total return by investing primarily in a diversified portfolio of equity and fixed-income securities. T. Rowe Price Associates, Inc. AST T. Rowe Price Large-Cap Growth Portfolio Seeks long-term growth of capital by investing predominantly in the equity securities of a limited number of large, carefully selected, high-quality U.S. companies that are judged likely to achieve superior earnings growth. T. Rowe Price Associates, Inc. AST Templeton Global Bond Portfolio Seeks to providecurrent income with capital appreciation and growth of income. Franklin Advisers, Inc. AST Wellington Management Hedged Equity Portfolio Seeks to outperform a mix of 50% Russell 3000® Index, 20% MSCI EAFE Index, and 30% Treasury Bill Index over a full market cycle by preserving capital in adverse markets utilizing an options strategy while maintaining equity exposure to benefit from up markets through investments in Wellington Management’s equity investment strategies. Wellington Management Company, LLP PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio - Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. Prudential Investment Management, Inc.; Quantitative Management Associates, LLC PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. Prudential Investment Management, Inc. PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio - Class I Seeks total return consistent with an aggressively managed diversified portfolio.
